Civilian pay. — This case came before the court on plaintiff’s and defendant’s motions for summary judgment. Upon consideration thereof, together with the opposition thereto and oral argument, the court concluded that plaintiff had failed to show procedural error and that the action of the Department of the Air Force in discharging plaintiff had not been shown to be arbitrary, capricious or unsupported by substantial evidence, and the court ordered, on April 13, 1962, that the petition, as amended, be dismissed.